Name: 1999/221/EC: Commission Decision of 9 March 1999 on a Community financial contribution towards the eradication of bluetongue in Greece (notified under document number C(1999) 507) (Only the Greek text is authentic) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: economic policy;  agricultural activity;  means of agricultural production;  EU finance;  health;  Europe
 Date Published: 1999-03-26

 Avis juridique important|31999D02211999/221/EC: Commission Decision of 9 March 1999 on a Community financial contribution towards the eradication of bluetongue in Greece (notified under document number C(1999) 507) (Only the Greek text is authentic) (Text with EEA relevance) Official Journal L 082 , 26/03/1999 P. 0044 - 0046COMMISSION DECISION of 9 March 1999 on a Community financial contribution towards the eradication of bluetongue in Greece (notified under document number C(1999) 507) (Only the Greek text is authentic) (Text with EEA relevance) (1999/221/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (1), as last amended by Decision 94/370/EC (2), and in particular Article 3 thereof,Whereas:(1) outbreaks of bluetongue occurred on several islands of the Dodecanese in November and December 1998;(2) the island of Samos has since been infected by the disease;(3) the provisions concerning slaughtering entire infected flocks are not suited to the particular case of bluetongue because of the way in which it is transmitted;(4) in the first instance emergency measures had to be taken;(5) a progress report on the implementation of the measures in question up to 8 January 1999 has been submitted by the Greek authorities and whereas a Community financial contribution towards the cost of the measures should be envisaged;(6) the arrangements put in place will be reviewed in the light of the results of the sero-surveillance programme;(7) the conditions for Community financial assistance have been met;(8) the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 For the purposes of this Decision, 'animals affected` means animals with clinical symptoms of the disease and 'animals infected or suspected of being affected or infected` means animals which have reacted positively to a serological test.For the eradication of the bluetongue outbreak in Greece, the Community financial contribution towards the cost of the measures implemented up to 8 January 1999, up to a maximum amount of EUR 0,3 million shall be:- 50 % of the costs incurred by Greece in compensating owners for the slaughter and destruction of the animals affected, infected or suspected of being affected or infected,- 50 % of the costs incurred by Greece in disinfesting the infected holdings and the holdings which could be exposed to the risk of infection because of their location,- 50 % of the costs incurred by Greece for the sero-surveillance programme provided for in Article 2(1).Article 2 1. Greece shall implement a sero-surveillance programme to ensure detection of the disease in accordance with the Annex to this Decision.2. Greece shall notify the Commission and the other Member States of the results of the above programme before 1 April 1999.Article 3 1. Greece shall prohibit the departure of receptive species of animals, their sperm, eggs and embryos from the prefectures of Dodekanisa and Samos.2. Greece shall make the movement of receptive animals within the prefectures of Dodekanisa and Samos subject to authorisation from the veterinary services.Article 4 Greece shall implement a general disinfestation programme, focusing in particular on the means of transport.Article 5 The provisions of Articles 1, 2, 3 and 4 shall apply only in the prefectures of Dodekanisa and Samos.Article 6 1. The Community financial contribution shall be granted after supporting documents have been submitted.2. The supporting documents referred to in paragraph 1 shall include:(a) an epidemiological report on each holding where slaughtering has taken place;(b) a financial report listing in particular the beneficiaries and their addresses, the number, species and categories of animals slaughtered, their date of slaughter, the amount paid out (excluding VAT) and the date of payment;(c) a report certifying implementation of the measures laid down in Articles 2, 3 and 4.Article 7 Applications for payment, together with the supporting documents referred to in Article 6, shall be submitted to the Commission before 1 November 1999.Article 8 1. The Commission may carry out on-site checks in collaboration with the competent national authorities to ensure that the assisted measures have been implemented and the relevant expenditure incurred.The Commission shall inform the Member States of the outcome of these checks.2. Articles 8 and 9 of Council Regulation (EEC) No 729/70 of 21 April 1970 on the financing of the common agricultural policy (3) shall apply mutatis mutandis.Article 9 This Decision shall apply until 1 May 1999. It shall be reconsidered before 1 April 1999.Article 10 This Decision is addressed to the Hellenic Republic.Done at Brussels, 9 March 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 224, 18. 8. 1990, p. 19.(2) OJ L 168, 2. 7. 1994, p. 31.(3) OJ L 94, 28. 4. 1970, p. 13.ANNEX The sero-surveillance programme to detect seropositive animals shall cover:- all animals of receptive species in the infected villages,- all bovine animals and 10 % of the sheep and goats on all the other holdings in the prefectures of Dodekanisa and Samos.